COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-08-327-CV

IN RE INTERLINE BRANDS, INC.                                        RELATORS
AND JEFFREY DON PARSONS
                                      ------------

                              ORIGINAL PROCEEDING

                                      ------------

                          MEMORANDUM OPINION 1

                                      ------------

        The court has considered relators’ petition for writ of mandamus and is

of the opinion that relief should be denied. Accordingly, relators’ petition for

writ of mandamus is denied.

        Relators shall pay all costs of this original proceeding, for which let

execution issue.




                                                     PER CURIAM


PANEL: DAUPHINOT, LIVINGSTON, and WALKER, JJ.

DELIVERED: August 11, 2008




  1
      … See T EX. R. A PP. P. 47.4.